JUDGMENT

PER CURIAM.
This appeal was considered on the ree- . ord from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 84(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 30, 2014, be affirmed. The district court correctly determined venue for appellant’s claims does not lie in the District of Columbia. See 28 U.S.C. § 1391(b). The district court also did not abuse its discretion in dismissing appellant’s complaint rather than transferring it to the United States District Court for the Eastern District of California pursuant to 28 U.S.C. § 1406(a). See Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C.Cir.1983).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.